— Appeal unanimously dismissed, without costs. Memorandum: Plaintiff lost his right to appeal by the acceptance of the sum of $200 awarded under the conditional order (see, Dolin v Passero-Scardetta Assoc., 110 AD2d 1051). If we were to reach the merits, we would affirm for the reasons stated in the memorandum decision at Special Term (Swartwood, J.). (Appeal from order of Supreme Court, Steuben County, Swartwood, J. — vacate default.) Present — Dillon, P. J., Boomer, Green, Pine and Lawton, JJ.